Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 1 of 9 PageID #: 4216



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  JASON LEE VAN DYKE                      §
      Plaintiff                           §
                                          §
  v.                                      §           Case No. 4:18cv247
                                          §
  THOMAS CHRISTOPHER RETZLAFF §
  a/k/a Dean Anderson d/b/a BV Files, Via §
  View Files L.L.C., and ViaView Files    §
        Defendant                         §


           PLAINTIFF’S RESPONSE IN SUPPORT OF MOTION TO QUASH

       Plaintiff, Jason Lee Van Dyke, files this response in support of the motion to quash

  filed by James McGibney.

                                           I.    FACTS

 1.    Plaintiff has little to add to the facts stated by James McGibney in support of his motion

      to quash. However, in supporting Mr. McGibney’s motion, Plaintiff believes that it

      would be helpful for this Court to have knowledge of certain additional information

      concerning discovery abuses by Defendant (but not Defendant’s counsel) leading up to

      the subpoena of Mr. McGibney.

 2.    Defendant, acting as a pro se litigant, filed a frivolous lawsuit for a protective order

      against Plaintiff on March 20, 2020 pursuant to Rule 7A of the Texas Code of Criminal

      Procedure. The case was assigned to the 431st District Court in and for Denton County,

      Texas and, although Defendant sought ex parte relief, it was denied. Plaintiff sought to

      have the case dismissed through the vexatious litigant procedures contained in Chapter

      11 of the Texas Civil Practice and Remedies Code due to Defendant’s failure and refusal

      to seek permission from the local administrative judge prior to filing, but the Honorable
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 2 of 9 PageID #: 4217



      Brody Shanklin allowed the case to proceed. Plaintiff prosecuted a writ of mandamus on

      the issue up to the Texas Supreme Court, but mandamus relief was denied.

 3.   After being denied ex parte relief in the 431st District Court, Defendant filed an

      identical frivolous proceeding against Plaintiff in the 271st District Court in and for Wise

      County, Texas, but did not immediately seek service on Plaintiff. During a routine

      check, Plaintiff learned of this proceeding on or around April 17, 2020 and invoked the

      vexatious litigant statute in that case. The case was dismissed pursuant to the vexatious

      litigant statute on May 6, 2020.

 4.   Prior to the dismissal of the Wise County case, Plaintiff was served with a third

      frivolous protective order from the Superior Court of Maricopa County, Arizona on

      April 30, 2020. In an expedited proceeding, Plaintiff successfully defended himself from

      the protective order and prevailed at a telephonic hearing on the merits, which was held

      on May 15, 2020. The only one of the remaining frivolous protective order proceedings

      filed by Defendant is set for trial before the 431st District Court on June 29, 2020. The

      discovery period closed on May 30, 2020.

 5.   All of these protective orders are frivolous and were filed by Defendant solely for the

      purpose of gaining an improper advantage in this case. Email correspondence to this

      effect, in which Defendant – through counsel - demands $500,000.00 plus dismissal of

      this action with prejudice in exchange for dismissal of the protective order actions, is

      attached hereto as Exhibit “1”. There were several follow-up e-mails to this effect as

      Plaintiff attempted to negotiate with defense counsel concerning possible settlement of

      all cases – where defendant responds by stating “no check from the Nazi bitch, no

      dismissal” are attached hereto as Exhibit “2”.
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 3 of 9 PageID #: 4218



 6.   On May 21, 2020, Defendant noticed Plaintiff for a deposition in the protective order

      case. On May 28, 2020, Defendant deposed Plaintiff for six hours before Plaintiff

      suspended the deposition pursuant to Rule 199.5(c) and 199.5(g) of the Texas Rules of

      Civil Procedure. The following day, Defendant immediately stated his intention to

      depose Mr. McGibney during the week of May 31, 2020 – June 6, 2020. Plaintiff stated

      his opposition to a deposition outside the discovery period and Defendant filed a motion

      not only to take Mr. McGibney’s deposition outside the discovery period in that case,

      but to retake Plaintiff’s deposition as well as that of four other people (including

      Plaintiff’s mother). A copy of the correspondence between Plaintiff and Defendant on

      this issue is attached hereto as Exhibit “3”.

 7.   There have been three notices filed to take the deposition of Mr. McGibney and it is

      unclear from the record as to whether Mr. McGibney has ever been properly served with

      a subpoena. However, based upon the documents requested of Mr. McGibney, it is clear

      to Plaintiff that Defendant is attempting to use a subpoena and deposition in this case as

      a means through which to obtain discovery not otherwise available to him in the

      protective order proceeding. This is based upon the following fact:

         A. Defendant filed a pro se motion in the 431st District Court seeking a bench

             warrant for the arrest of Mr. McGibney based upon his inability to serve him

             with a subpoena in this case. A copy of that motion is attached hereto as Exhibit

             “4” and incorporated by reference herein. It should be noted that, rather than

             making any legal argument concerning his entitlement to a bench warrant,

             Defendant used the motion as a means though which to harass and defame Mr.

             McGibney.
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 4 of 9 PageID #: 4219



          B. Defendant abused the Texas e-filing system in an attempt to deliver copies of

              the subpoena and deposition notice to Mr. McGibney, falsely stating in attached

              correspondent that Mr. McGibney had legally been “served”, despite the fact that

              this Court has not authorized service on Mr. McGibney in this manner, Mr.

              McGibney is not a party to the Texas proceeding, and there is no other rule

              expressly permitted the service of a federal discovery subpoena on Mr.

              McGibney in this manner. A copy of this “notice” is attached hereto as Exhibit

              “5”.

          C. Defendant, in the course of conducting discovery in the Texas case and

              attempting discovery in this case, has sent multiple abusive and harassing e-

              mails to both Plaintiff and Mr. McGibney. A copy of this correspondence from

              Defendant is attached hereto as Exhibits “6” and “7”.

 8.    Plaintiff also reminds the Court of his pending motion in this case concerning

       Defendant’s invocation of his Fifth Amendment privilege in response to substantially all

       of Plaintiff’s written discovery. Between this case and the protective order case,

       Defendant has failed and refused to meaningfully participate in the discovery process.

       Plaintiff wishes to stress that he does not believe that defense counsel is complicit in

       these discovery abuses; only that defense counsel is unable to control the behavior of an

       uncontrollable client.

                                        II.   ARGUMENT

  A.   Compliance With The Subpoena Is Impossible

 9.    First and foremost, Defendant’s third notice of intent to take Mr. McGibney’s

       depositions was filed on June 18, 2020. ECF 182. However, the proposed subpoena has
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 5 of 9 PageID #: 4220



       a date of appearance for June 17, 2020. ECF 182-1. The subpoena should be quashed on

       this basis alone because, based upon Defendant’s filing, compliance with the subpoena

       by Mr. McGibney is impossible.

 B.     The Subpoena Requests Information Outside The Scope of Discovery

 10.    Plaintiff’s purpose in naming Mr. McGibney as a witness in his responses to

       Defendant’s interrogatories is because (a) he is another one of Defendant’s victims; and

       (b) he too has devoted substantial resources into identifying Defendant as the person

       behind the “BV Files” blog and “Dean Anderson” e-mail accounts which are the subject

       of this litigation.

 11.    When considering the documents requested of Mr. McGibney, it is abundantly clear

       that Defendant intends for a deposition of Mr. McGibney to go far beyond evidence that

       is within the scope of discovery in this case.

 12.    It is well settled law that all civil discovery, whether sought from parties or nonparties,

       is limited in scope by Rule 26(b)(1) in two fundamental ways. First and foremost, the

       matter sought must be "relevant to any party’s claim or defense." Fed. R. Civ. P.

       26(b)(1). Relevance is not, on its own, a high bar. There may be a mountain of

       documents and emails that are relevant in some way to the parties’ dispute, even though

       much of it is uninteresting or cumulative. Rule 26 therefore imposes another

       requirement: discovery must also be "proportional to the needs of the case." Id.

 13.    Proportionality requires courts to consider, among other things, "whether the burden or

       expense of the proposed discovery outweighs its likely benefit." Id. This relieves parties

       from the burden of taking unreasonable steps to ferret out every relevant document.

       When discovery is sought from nonparties, however, its scope must be limited even
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 6 of 9 PageID #: 4221



       more. Nonparties are "strangers" to the litigation, and since they have "no dog in [the]

       fight," they have "a different set of expectations" from the parties themselves. VA Dept.

       of Corr. v. Jordan, 921 F.3d 180, 189 (4th Cir. 2019) (citing Cusumano v. Microsoft

       Corp. , 162 F.3d 708, 717 (1st Cir. 1998)). Bystanders should not be drawn into the

       parties’ dispute without some good reason, even if they have information that falls

       within the scope of party discovery. Id. For example, a party’s email provider might well

       possess emails that would be discoverable from the party herself, but unless the email

       provider can offer important information that cannot be obtained from the party directly,

       there would be no cause for a subpoena against the provider. Id.

 14.   A more demanding variant of the proportionality analysis therefore applies when

       determining whether, under Rule 45, a subpoena issued against a nonparty "subjects a

       person to undue burden" and must be quashed or modified. Fed. R. Civ. P.

       45(d)(3)(A)(iv). As under Rule 26, the ultimate question is whether the benefits of

       discovery to the requesting party outweigh the burdens on the recipient. Id. (citing In re

       Modern Plastics Corp. , 890 F.3d 244, 251 (6th Cir. 2018). Courts must give the

       recipient’s nonparty status "special weight," leading to an even more "demanding and

       sensitive" inquiry than the one governing discovery generally. Id. (citing In re Public

       Offering PLE Antitrust Litig., 427 F.3d 49, 53 (1st Cir. 2005).

 15.   When considering a motion to quash a subpoena, a court should consider not just the

       relevance of information sought, but the requesting party’s need for it. Id. See also:

       Wiwa v. Royal Dutch Petrol. Co., 392 F.3d 812, 818 (5th Cir. 2004). It should consider

       whether the information sought will likely (not just theoretically) have marginal benefit

       in litigating important issues as well as whether the information is available from other
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 7 of 9 PageID #: 4222



       sources. Id. On the burden side, this court should consider the dollars-and-cents costs

       associated with both the deposition itself and the documents requested. VA Dept. of

       Corr., 921 F.3d at 189. A court should consider all of the matters in which a subpoena

       may pose a burden, including privacy, confidentiality, and this case, the preservation of

       Mr. McGibney’s right to counsel. Id. See also Modern Plastics, 890 F.3d at 251–52.

 16.   The following is the potentially relevant testimony of Mr. McGibney: (a) the distress

       he, like Plaintiff, has suffered as a victim of Defendant (which may be relevant to the

       question of exemplary/punitive damages in this case); and (b) any independent research

       conducted by him to ascertain that Defendant is responsible for the BV Files blog and

       the “Dean Anderson” e-mails. Thus, if this Court is disinclined to prohibit Mr.

       McGibney’s deposition outright, the matters of inquiry (by either party) should be

       strictly limited to these issues. This Court should also disallow Defendant from seeking

       documents from Mr. McGibney as all of the deposition notices have clearly allowed one

       week or less for compliance. Plaintiff agrees that this is not a reasonable amount of time

       to produce documents potentially dating back to 2014.

 C.    The Burden On Mr. McGibney, Who Is Another One of Defendant’s Victims, Is
       Great.

 17.   Plaintiff agrees that the burden that this deposition will impose in Mr. McGibney is

       substantial. In addition to the fact that Defendant is likely to publish (or cause the

       publication of) the entire deposition on the Internet, Plaintiff knows that Mr. McGibney

       is presently involved in litigation with another third party to this case who is represented

       by Mr. Dorrell. While Plaintiff believes that Mr. Dorrell will conduct himself

       professionally during deposition, an intrusion of this nature into the relationship between

       an attorney and client and of the right to counsel should be of grave concern to this
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 8 of 9 PageID #: 4223



       court. Plaintiff has no doubt that Mr. McGibney will incur the financial burdens

       described in his motion to quash if his deposition is permitted.

                                       III. CONCLUSION

 18.   Plaintiff acknowledges that Mr. Dorrell has been very cooperative with him in working

       around scheduling conflicts with respect to Mr. McGibney’s proposed deposition.

       Defendant’s behavior, however, has been beyond reprehensible. Plaintiff believes that

       Mr. Dorrell will conduct any deposition in this case as a professional, but has little doubt

       that Mr. Dorrell’s client will attempt to use this deposition as a conduit through which to

       abuse a man who has been one of his victims since 2013. Plaintiff also acknowledges

       the ethical and constitutional implications of permitting an attorney to take the

       deposition of a witness who is both (a) a witness in this case; and (b) a party adverse to

       another of Mr. Dorrell’s clients in a separate proceeding. There can be no doubt that Mr.

       McGibney, presented with this circumstance, will be required to hire independent

       counsel at his own expense.

 19.   Plaintiff shares all of Mr. McGibney’s assertions that this deposition has been noticed,

       at least in part, for an improper purpose and that it seeks information far beyond the

       discovery needs of this case. Accordingly, if this Court is inclined to modify (rather than

       quash) the subpoena for Mr. McGibney, Plaintiff requests that Mr. McGibney’s

       deposition be strictly limited concerning the distress he has suffered as a victim of

       Defendant and research or other work he had conducted in determining that Defendant is

       responsible for the “BV Files” blog and the “Dean Anderson” e-mails. Except to the

       extent that these issues are potentially relevant to both cases, Plaintiff’s asks that both

       parties be specifically prohibited from inquiring into matters relevant only to
Case 4:18-cv-00247-ALM Document 184 Filed 06/22/20 Page 9 of 9 PageID #: 4224



       Defendant’s pro se protective order lawsuits against Plaintiff.

 20.    If this Court is inclined to permit Mr. McGibney’s deposition, Plaintiff requests that

       this Court enter orders necessary to protect both Mr. McGibney and Plaintiff from abuse

       of the deposition process by Defendant. This would include, but not be limited to: (a)

       permitting Mr. McGibney a reasonable time to retain counsel; and (b) requiring that any

       deposition be conducted occur after final resolution of Defendant’s pro se protective

       order lawsuit.

                                           IV. PRAYER

 21.    Plaintiff prays that this Honorable Court enter an order granting Mr. McGibney’s

       motion to quash or, in the alternative, that this Court enter a protective order for the

       benefit of Mr. McGibney limiting the scope of his deposition testimony and the

       documents he may be required to produce. Plaintiff also requests that, if the deposition

       is permitted by this Court at all, that it be permitted only after the final resolution of

       Defendant’s frivolous protective order proceeding in Denton County.

                                                        Respectfully submitted,

                                                        /s/ Jason Lee Van Dyke
                                                        Jason Lee Van Dyke
                                                        PO Box 2618
                                                        Decatur, TX 76234
                                                        P – (940) 305-9242
                                                        E – jasonleevandyke@protonmail.com


                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
 Dorrell, Attorney for Defendant.

                                                        /s/ Jason Lee Van Dyke
                                                        JASON LEE VAN DYKE
